Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The  previous office action mailed November 8, 2021 is vacated in view of the new restriction set forth below.  

Claims 1-11 are pending.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, drawn to a protein variant exporting 5'- inosine monophosphate wherein the variation is in SEQ ID NO:2, classified in C07K 14/00.
II. Claims 3, 4, drawn to a microorganism of the genus Corynebacterium producing 5'-inosine monophosphate comprising SEQ ID NO:2, classified in C07K 14/34.
III. Claims 5-6, drawn to a method for preparing 5'-inosine monophosphate comprising  culturing microorganism of claim 3, classified in C12R 1/15.
IV. Claims 7-9, drawn to a microorganism of the genus Corynebacterium producing 5'-inosine monophosphate comprising SEQ ID NO:1, classified in C07K 14/34.
V. Claims 10-11, drawn to a method for preparing 5'-inosine monophosphate comprising  culturing microorganism of claim 7, classified in C12R 1/15.

The inventions are independent or distinct, each from the other because:

Inventions II and IV, and III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for preparing 5'-inosine monophosphate of Group III and V can be practiced with ribonucleic acids extracted from yeast cells.
Inventions I, and III and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products of inventions I cannot be used alone in process of making 5'-inosine monophosphate of invention III and V. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
Separate classification: Each invention is recognized in the art as a separate subject because they are classified separately.  Furthermore, different field of search is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, or a different field of search is shown even though the two are classified together.  The search requires the search of separate sequences with each comprising multiple databases of the sequences.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Election of Species
This application contains claims directed to the following patentably distinct species: 
For each letter a species election must be made.
A)  single species of amino acid and substitution position disclosed in from: 2nd amino acid substituted with an amino acid selected from the group consisting of isoleucine, phenylalanine, methionine, glutamic acid, histidine, and asparagine, or the 64th amino acid substituted with an amino acid selected from the group consisting of aspartate, glutamic acid, asparagine, cysteine, isoleucine, and phenylalanine, or the 2nd amino acid and the 64th amino acid are each substituted with an amino acid selected from the group consisting of methionine, glutamic acid, histidine, asparagine, aspartate, cysteine, isoleucine, and phenylalanine.  In addition the amino acid substituted must be selected.
B)   single species of amino acid disclosed in claims 7-9 wherein the 164th amino acid of SEQ ID NO: 1 is substituted with an amino acid selected from the group consisting of lysine, arginine, asparagine, glycine, threonine, and proline.
The species are independent or distinct because each species has a distinct structure and characteristics which require a different field of search. In addition, these species are not obvious variants of each other based on the current record.
elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses, or employing different search queries). See MPEP 808.02. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Qing Ling on November 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646